Citation Nr: 1619497	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-27 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1996 to April 1998.

An October 2014 Board decision ("Board decision") addressed appeals from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, including an appeal for entitlement to an initial disability rating in excess of 10 percent for lumbar strain disability.  

The Board decision denied the increased initial rating claim for lumbar strain disability but found that the issue of entitlement to TDIU was raised in conjunction with the claim.  Namely, through his representative in the November 2012 Informal Hearing Presentation and during a September 2012 VA medical examination, the Veteran had contended that he lost his job due to absences related to his lumbar strain disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of a rating claim when such claim is raised by the record).  

The Board decision remanded the issue of entitlement to TDIU, directing the AOJ to send the Veteran additional VCAA notice as to the issue of entitlement to TDIU, conduct any necessary development, and adjudicate the issue.  The issue of entitlement to TDIU is again before the Board.  In November 2014, the Veteran was sent a VCAA letter in regard to TDIU, including the necessary forms for the Veteran to provide employment information.  As such, the agency of original jurisdiction has substantially complied with the October 2014 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disability does not, and has not, rendered him unable to secure or follow a substantially gainful occupation at any point during the appeal.

CONCLUSION OF LAW

The criteria for referral of the issue of entitlement to total disability rating based on individual unemployability due to service-connected disability for extraschedular consideration have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  In November 2014, the Veteran was sent a VCAA letter in regard to TDIU, including the necessary forms for the Veteran to provide employment information.  As such, compliant VCAA notice was provided.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In this case, the Veteran appeared for VA examinations in regard to his back, his only service-connected disability, in February 2011, July 2011, and September 2012.  These VA examinations include discussion of the back disability's impact on the Veteran's work.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  
The Board notes that in a January 2015 statement, the Veteran's representative indicates that the latest September 2012 VA examination "does not address the true nature of the Veteran's current evaluation of his service-connected back condition;" however, he makes no allegations as to why, and instead he appears to be contending that the mere passage of time makes this examination too old to evaluate the Veteran.  The mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Here, there is no allegation of deficiency, to include that the Veteran's back disability has worsened since last examined, and the Board has found the examination report to be adequate.  Accordingly, a new VA examination on the issue of entitlement to TDIU is unwarranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

TDIU

Upon review of the record, the Board finds the preponderance of the probative and persuasive evidence is against the claim at any point during the appeal.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran is service connected for lumbar strain at 10 percent disabling; he is not service connected for any other disability.  His combined evaluation for compensation is 10 percent.  Therefore, he does not meet the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a). 

As such, the Board considers whether referral for entitlement to benefits on an extraschedular basis may be appropriate.  In sum, the Board finds it is not, as at no point does the evidence show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.
During the February 2011 VA examination, the Veteran reported full time employment as an office manager for the past two years.  He stated that he had missed two months of work due to back pain.  He had previously worked as certified nursing assistant and in a warehouse using a forklift.  The Veteran reported that he could lift about 50 pounds, sit over two hours, stand over 30 minutes, and walk over 30 minutes.  His reported effects on his routine daily activities were limited lifting and sleepless nights.  Active range of motion in the Veteran's back was full.  The examiner concluded that the Veteran was able to perform substantially gainful employment, but had limited lifting, bending, and twisting.

During the July 2011 VA examination, the Veteran stated he had missed work due to his back condition for incapacitation 6 times during the past year.  The Veteran reported that he worked full time in an office and he walked to work some days which is about five blocks.  He reported working at that job almost three years, was not working from 2005 to 2008, and worked at a treatment center from 2003 to 2005.  Before that, the Veteran reported working in an assisted living center.  His self-described limitations were lifting 20-25 pounds, sitting over four hours, standing over 30 minutes, and walking over 30 minutes.  He did not report an effects on his occupation or daily activities.  The Veteran reported wearing a back brace about four days per week.  He stated that he missed six days of work this year due to his back.  

The examiner concluded that the Veteran had normal ability to do activities of daily living and chores, and was able to work in his chosen profession and perform sedentary work.  He only limitation was some household cleaning which involves bending and lifting more than 25 pounds. 

During the September 2012 VA examination for back, the Veteran reported that he has pain, severe pain some days, with good days and bad days, but there is always some slight discomfort, but is painful other days.  The Veteran stated that he cannot sit or stand for longer than 30-40 minutes without pain.  The Veteran further stated that when he worked, he walked to work every morning 3-4 blocks, and sometimes walked during his lunch break.  The Veteran stated that he was recently fired from his employment as an office manager for missing work; he stated that he missed 2-3 months of work total due to his back pain.  The Veteran stated that he did not see his doctor when he took off work, nor did he have any specific work restrictions.  

The examiner stated that there was no clear functional impairment per review.  It was noted that during flare-ups, it would be difficult for the Veteran to sit at a desk.  The examiner stated that it was unclear whether the Veteran is unable to perform substantial gainful employment, because it was not evident that the Veteran provided a medical note or requested accommodations for his back pain before missing work.  It was also unclear to the examiner whether a medical provider would have granted time off or work restrictions.  He avoided extended shopping trips but does his own grocery shopping.  

Upon examination, the Veteran's range of motion was full in all ranges, with no objective evidence of painful motion.  It was noted that there was initial pain and guarding with flexion and right lateral rotation of the spine, that improved with repetition and resolving pain.  His range of motion was better than average, with rotation of the spine above the hips complete.  The pain and guarding appeared mechanical and resolved with movement.  There was no additional limitation after repetitive testing, but there was pain.  The examiner concluded by stating that per examination, there was no functional impairment and his pain was mechanical in nature with his spine in good condition.  The examiner stated that it appeared that "work hardening" or physical therapy and movement would help with his back pain.  

As reflected above, the evidence of record does not reflect that the Veteran's service-connected back disability prevents him for maintaining or obtaining substantial gainful employment.  At most, objective testing as well as the Veteran's self-reports, indicates that he was limited to lifting 20-25 pounds, sitting two hours, standing 30 minutes, and walking 30 minutes.  He was also limited in his ability to bending and twist, and experienced pain.  However, the Veteran could still perform his job as an office manager and other sedentary employment.  The Board acknowledges that the Veteran reported being fired from his employment due to his service-connected back disability in the September 2012 VA examination.  However, the examiner remarked it was unclear whether the Veteran had provided a medical note or requested accommodations for his back pain before missing the days from work.  Moreover, although the Veteran was sent a letter in regard to TDIU, he did not respond or provide the necessary employment information for VA to seek additional evidence to support the Veteran's claim.  As such, the Board finds insufficient evidence that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected back disability.

Therefore, the Board referral for TDIU on an extraschedular basis is not appropriate as there is insufficient evidence to show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected back disability.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


